Name: Council Regulation (EEC) No 1509/92 of 5 June 1992 withdrawing Hungary, Poland and Czechoslovakia from the lists of beneficiaries of the Community generalized preferences scheme as from 1 March 1992
 Type: Regulation
 Subject Matter: trade policy;  Europe;  political geography;  agricultural activity
 Date Published: nan

 No L 159/ 112. 6. 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1509/92 of 5 June 1992 withdrawing Hungary, Poland and Czechoslovakia from the lists of beneficiaries of the Community generalized preferences scheme as from 1 March 1992 Whereas the Community generalized tariff preferences will no longer apply to these countries as from that date and these countries should therefore be withdrawn from the lists of beneficiaries and the volume of the fixed amounts within which a reduced levy is applied should be adapted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas Regulations (EEC) No 3831 /90 (2), (EEC) No 3832/90 (3) and (EEC) No 3833/90 (4), extended by Regulation (EEC) No 3587/91 (*), provide for the Community generalized tariff preferences scheme to be applied to certain products originating in Hungary, Poland and Czechoslovakia ; Whereas Regulation (EEC) No 3834/90 (6), extended by Regulation (EEC) No 3588/91 f), provides for a reduction of the levy applicable to certain agricultural products originating in particular in Hungary, Poland and Czecho ­ slovakia ; Whereas the interim agreements on trade and related matters concluded by the Community with the Republic of Hungary (8), the Republic of Poland (9) and the Czech and Slovak Federal Republic (10) respectively entered into force on 1 March 1992 : HAS ADOPTED THIS REGULATION : Article 1 1 . The words 'Hungary', 'Poland' and 'Czechoslovakia' shall be deleted, as from 1 March 1992, from the lists annexed to Regulations (EEC) Nos 3831 /90, 3832/90 and 3833/90. 2. The Annex to Regulation (EEC) No 3834/90 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 June 1992. For the Council The President Joaquim FERREIRA DO AMARAL (') Opinion delivered on 15 May 1992 (not yet published in the Official Journal). (2) OJ No L 370, 31 . 12. 1990, p. 1 . (3) OJ No L 370, 31 . 12. 1990, p. 39. b) OJ No L 370, 31 . 12. 1990, p . 86. (S) OJ No L 341 , 12. 12. 1991 , p. 1 (Regulation amended by Regulation (EEC) No 3862/91 (OJ No L 362, 31 . 12 . 1991 , p . 88). (6) OJ No L 370, 31 . 12. 1990, p . 121 . 0 OJ No L 341 , 12. 12. 1991 , p. 6. f) OJ No L 116, 30. 4. 1992, p. 2. (9) OJ No L 114, 30. 4. 1992, p. 2. ( ,0) OJ No L 115, 30. 4. 1992, p. 2. No L 159/2 Official Journal of the European Communities 12. 6. 92 ANNEX List of products referred to in Article 1 ( 1 ) (a) Order No CN code Description Rate of duty Fixed amount (in tonnes) ( 1 ) (2) (3) (4) (5) 59.0010 0203 29 13 ex 0203 29 55 Loins and cuts thereof, of domestic swine, with bone in frozen Loins and cuts thereof, excluding tenderloin presented alone, of domestic swine, boneless, frozen 50 % (AGR) 600 59.0020 0207 10 59 0207 23 19 Ducks, plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '63 % ducks', or otherwise presented, fresh, chilled or frozen 50 % (AGR) 500 59.0025 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 Cuts of ducks, boneless, fresh, chilled or frozen Breasts and cuts thereof, of ducks, with bone in, fresh, chilled or frozen Legs and cuts thereof, of ducks, with bone in, fresh, chilled or frozen 50 % (AGR) 350 59.0030 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Geese, plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 475 % geese', or otherwise presented, fresh, chilled or frozen Cuts of geese, boneless, fresh, chilled or frozen Halves, or quarters, of geese, fresh, chilled or frozen Whole wings, with or without tips, of geese, fresh, chilled or frozen Backs, necks, backs with necks attached, rumps and wing tips, of geese, fresh, chilled or frozen Breasts and cuts thereof, of geese, fresh, chilled or frozen Legs and cuts thereof, of geese, fresh, chilled or frozen Goose paletots, fresh, chilled or frozen 50 % (AGR) 1 200 59.0040 0210 1111 0210 12 11 0210 19 40 0210 19 51 Meat of domestic swine, salted or in brine :  Hams and cuts thereof  Bellies (streaky) and cuts thereof  Loins and cuts thereof  Others, boneless 50 % (AGR) 300 59.0050 1108 13 00 Potato starch 50 % (AGR) 50 59.0060 1601 00 91 Sausages and similar products, other than of liver, dry or for spreading, uncooked 50 % (AGR) 50 59.0070 1601 00 99 Other sausages, not of liver 50 % (AGR) 50 59.0080 1602 49 15 1602 49 19 Other prepared or preserved meat, of domestic swine 50 % (AGR) 50 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.